Title: To George Washington from James Tilghman, 14 November 1786
From: Tilghman, James
To: Washington, George



Dear honoured Sir
Chester Town Maryland Novr 14th 1786

In the Draught of an Incription for Colo. Tilghman’s Tomb I have taken the Liberty of mentioning your name in the manner you will perceive by the inclosed Copy of the Draught. But I would not have the inscription made till it should have the honor of your approbation. You will be pleased to do me the favour to peruse it and give me Your Opinion of it’s Propriety. I have the honor to be with much respect Yr Most Obt Servt

James Tilghman

